TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00439-CV


                                 Paul Earl Dorsey, Appellant

                                              v.

                              The State of Texas et al., Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-21-002587, THE HONORABLE JESSICA MANGRUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Paul Earl Dorsey has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Justices Triana, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: November 24, 2021